Notice of Pre-AIA  or AIA  Status
Claims 1-6, 9-16, 19, & 20 remain for examination.  The amendment filed 5/20/22 amended claims 1, 11, & 20; and cancelled claims 7, 8, 17, & 18. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 14-16 of the amendment filed 5/20/22, with respect to the Kirti reference have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 

Allowable Subject Matter
Claims 1-6, 9-16, 19, & 20 are allowed.
The following is an examiner’s statement of reasons for allowance: independent claims 1, 11, & 20 recite inter alia an observation and feedback loop comprising a number of particular actions performed by the invention to produce the best possible result to remediate a threat.  The nearest prior art, Kirti (U.S. Patent Publication 2015/0319185), discloses a related invention for automatically detecting threats on a computer network; however, to the extent that the Kirti invention supports feedback, it does so only to modify one or more parameters of the system (paragraph 0068) with no further clarification as to what that entails; thus, Kirti appears to be silent regarding the particulars of the claimed observation and feedback loop.  Dependent claims 2-6, 9, 10, 12-16, & 19 follow from claims 1 & 11 and are of consequence allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A GYORFI whose telephone number is (571)272-3849. The examiner can normally be reached 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS A. GYORFI
Examiner
Art Unit 2435



/THOMAS A GYORFI/Examiner, Art Unit 2435                                                                                                                                                                                                        7/8/2022


/FATOUMATA TRAORE/Primary Examiner, Art Unit 2436